 


110 HR 4254 IH: Fair Taxes for Seniors Act of 2007
U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4254 
IN THE HOUSE OF REPRESENTATIVES 
 
December 4, 2007 
Mr. Filner introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a one-time increase in the amount excludable from the sale of a principal residence by taxpayers who have attained age 50. 
 
 
1.Short titleThis Act may be cited as the Fair Taxes for Seniors Act of 2007. 
2.Increase in exclusion of gain from sale of principal residence by taxpayers who have attained age 50 
(a)In generalSubsection (b) of section 121 of the Internal Revenue Code of 1986 (relating to limitation on exclusion of gain from sale of principal residence) is amended by adding at the end the following new paragraph: 
 
(4)Taxpayers who have attained age 50 
(A)In generalAt the election of the taxpayer who has attained the age of 50 before the date of a sale or exchange to which subsection (a) applies— 
(i)paragraph (2) shall be applied by substituting $1,000,000 for $500,000, and 
(ii)paragraphs (1) and (2) shall be applied by substituting $500,000 for $250,000. 
(B)Special rule for joint returnsIn the case of a joint return, if one spouse satisfies the age requirement of subparagraph (A), then both husband and wife shall be treated as satisfying such requirement. 
(C)Application to only one sale or exchangeSubparagraph (A) shall not apply to any sale or exchange by the taxpayer if an election by the taxpayer or his spouse under subparagraph (A) with respect to any other sale or exchange is in effect. 
(D)ElectionAn election under subparagraph (A) may be made or revoked at any time before the expiration of the period for making a claim for credit or refund of the tax imposed by this chapter for the taxable year in which the sale or exchange occurred, and shall be made or revoked in such manner as the Secretary shall by regulations prescribe. In the case of a taxpayer who is married, an election under subparagraph (A) or a revocation thereof may be made only if his spouse joins in such election or revocation.. 
(b)Effective dateThe amendment made by this section shall apply to sales and exchanges after the date of the enactment of this Act. 
 
